                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


ALPHONSO GEYSER,

             Plaintiff,

                                                      CV 119-081


JUDGE CARL C. BROWN,JR.;
OFFICER EDWARD M. McCLUNG,JR;
and SHERIFF CLAY WHITTLE,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, the Court DISMISSES Plaintiffs complaint for failure to state a claim upon

which relief may be granted and CLOSES this civil action.

      SO ORDERED this<^^;^^ay of August,2019, at Augusta, Georgia.


                                         J. RANnALTIALL,CHIEF JUDGE
                                        \m\T^ STATES DISTRICT COURT
                                             ITHERN DISTRICT OF GEORGIA
